Citation Nr: 1508511	
Decision Date: 02/26/15    Archive Date: 03/11/15

DOCKET NO.  12-33 761A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Education Division Regional Processing Office in Buffalo, New York


THE ISSUE

Entitlement to a beginning date prior to December 6, 2011, for Chapter 35 Dependents' Educational Assistance (DEA) benefits.


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to February 1969.  The appellant in this case is the Veteran's son.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from an August 2012 determination of the Department of Veterans Affairs (VA) Education Division Regional Processing Office (RPO) in Buffalo, New York.  

In reaching its decision below, the Board has reviewed the paper file provided by the Buffalo RPO, as well as the Veteran's paper VA claims folder and his electronic Virtual VA and VBMS folders.  The Board notes that the records contained in the Veteran's electronic VA claims files are duplicative of the information contained currently contained in the paper files.  



FINDINGS OF FACT

1.  In a rating decision dated on December 6, 2011, VA determined that the Veteran was permanently and totally disabled and granted basic eligibility to DEA benefits effective February 15, 2009.  The Veteran was notified of this decision by letter dated on December 19, 2011.  

2.  In February 2012, VA received the appellant's application for VA education benefits.  

3.  In a letter dated on March 21, 2012, VA notified the appellant that his application for DEA benefits had been approved.  He was advised that he had the right to choose one of three dates to begin his DEA benefits:  July [redacted], 2010 (his 18th birthday); December 19, 2011 (the date of notification to the Veteran of VA's determination that he was permanently and totally disabled due to service-connected disabilities); or any date between those two dates.  He was advised that, if VA did not receive his election within 60 days of the letter, the beginning date for his DEA benefits would be December 6, 2011.

4.  On July 13, 2012, VA received the appellant's statement indicating that he wished to elect a beginning date of July [redacted], 2010, for his DEA benefits.  



CONCLUSION OF LAW

The criteria for a beginning date prior to December 6, 2011, for Chapter 35 Dependents' Educational Assistance (DEA) benefits have not been met.  38 U.S.C.A. § 3512 (West 2014); 38 C.F.R. § 21.3041 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further action is necessary to comply with VA's duties to notify and assist under the VCAA.  See 38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  As set forth in more detail below, given the facts in this case, the appeal must be denied as a matter of law.  Thus, any deficiency in VA's VCAA notice or development action is harmless error.  Pratt v. Nicholson, 20 Vet. App. 252 (2006); Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that the VCAA is not applicable to matters in which the law, and not the evidence, is dispositive).  In any event, the record shows that VA has fully complied with the specific notification provisions contained in Chapter 35.  




Background

In a rating decision dated on December 6, 2011, VA determined that the Veteran was permanently and totally disabled and established basic eligibility to DEA benefits effective February 15, 2009.  

In a letter dated December 19, 2011, the Veteran was notified of VA's determination.  Enclosures to the letter included a copy of VA Form 22-5490, Dependents' Application for VA Education Benefits.

In February 2012, VA received the appellant's application for VA education benefits.  On his application, the appellant indicated that he wished to receive DEA benefits beginning September 5, 2010, including for schooling already completed.  

In a letter dated March 21, 2012, VA notified the appellant that his application for a program of education or training under the DEA Program had been approved for 45 months of full-time benefits.  He was advised that VA had issued a Certificate of Eligibility using December 6, 2011, as his beginning date.  The letter advised that:

Although we have taken this action, you must still elect a beginning date.  Please sign the statement below and send it to the office shown at the top of this letter.  We must receive your reply within 60 days from the date of this letter.  

The letter explained that the appellant had the right to choose one of three dates to begin benefits:  July [redacted], 2010 (his 18th birthday); December 19, 2011 (the date of notification to the Veteran of VA's determination that he was permanently and totally disabled due to service-connected disabilities); or any date between.  


Finally, the letter indicated: 

CAUTION:  Per current VA regulations, we must receive notice of your choice within 60 days.  If we do not receive it by then, we will assign December 6, 2011, as your start date, which is the date the veteran's rating was determined.  This decision is final.  

The record on appeal indicates that VA did not receive a response from the appellant within 60 days of the March 21, 2012, letter.  

On July 13, 2012, however, VA received a fax from the Veteran, which included a statement from the appellant, purportedly signed on April 5, 2012, indicating that he had chosen July [redacted], 2010, as the beginning date for his DEA benefits.  The Veteran indicated that "[t]he form was mailed within the required 60 days, but I have not heard anything and am following up with this fax."  

In an August 2012 letter, VA advised the appellant that, because his choice of beginning date for his DEA benefits had not been received within 60 days of the March 21, 2012, election letter, the assigned date of December 6, 2011, would remain as his beginning date for DEA benefits.  

The appellant appealed VA's determination claiming that, on April 5, 2012, he had mailed his response to VA's March 21, 2012, election letter seeking his choice of beginning date.  He argued that the U.S. Post Office or VA's mail room must have lost his submission.  


Applicable Law

In general, Chapter 35 educational assistance is payable to a child of a veteran who has a total disability permanent in nature resulting from a service-connected disability.  38 U.S.C. § 3500 (West 2014); 38 C.F.R. § 21.3021 (2014).  Generally, the period of eligibility begins on the child's 18th birthday and ends on his or her 26th birthday.  38 U.S.C. § 3512(a); 38 C.F.R. § 21.3041 (2014).  

If the effective date of the veteran's initial permanent and total rating is before the child's 18th birthday and notification to the veteran occurs after the child's 18th birthday and before his or her 26th birthday, however, the child may elect the beginning date of his or her period of eligibility.  38 C.F.R. § 21.3041(a)(2) (2014).  In pertinent part, the child can elect as a beginning date:  (1) the date of his or her 18th birthday; (2) the date VA notified the veteran of the permanent and total rating; or (3) any date in between.  38 C.F.R. § 21.3041(a)(2)(i).  

In such cases, VA is required to provide written notice to eligible children informing them of their right to elect the beginning date of their period of eligibility.  The written notice must identify the beginning dates the child may choose from and must contain a statement that the child must make the election within 60 days of the date of the written notice.  If the child does not elect a beginning date within 60 days of the VA's written notice informing the child of the right to elect a beginning date, the period of eligibility beginning date will be the date of the VA's decision that the veteran had a permanent and total disability.  38 C.F.R. § 21.3041(i) (2014).


Analysis

Applying the facts in the case to the legal criteria set forth above, the Board finds that a beginning date prior to December 6, 2011, for DEA benefits is not warranted.  

As set forth above, the effective date of the Veteran's initial permanent and total rating is February 15, 2009, before the appellant's 18th birthday on July [redacted], 2010.  VA provided notification to the Veteran of the award of a permanent and total rating on December 19, 2011.  

In light of these facts, on March 21, 2012, VA duly complied with the requirement to provide written notice to the appellant of his right to elect the beginning date of his DEA benefits.  In accordance with the applicable legal requirements, the letter of March 21, 2012, identified the available beginning dates the appellant could choose and clearly advised him that, unless his election was received by VA within 60 days, his period of eligibility would be December 6, 2011, which was the date of the VA's decision that the Veteran had a permanent and total disability.  38 C.F.R. § 21.3041(i) (2014).

The record on appeal indicates that VA first received the appellant's election on July 13, 2012, which was more than 60 days after the March 21, 2012, letter.  Under these circumstances, the applicable legal criteria expressly provide a beginning date of December 6, 2011, for the appellant's DEA benefits.  38 C.F.R. § 21.3041(i) (2014).  

In reaching this decision, the Board has carefully considered the appellant's contentions to the effect that he mailed his election form to VA on April 5, 2012, well within 60 days of VA's March 21, 2012, letter seeking his choice of beginning date.  He argues that the U.S. Post Office or VA's mail room must have lost his submission.  

There is, however, a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  See United States v. Chemical Foundation, Inc., 272 U. S. 1, 14-15, 47 S. Ct. 1 (1926).  Clear evidence to the contrary is required to rebut the presumption of regularity.  See Ashley v. Derwinski, 2 Vet. App. 307 (1992); see also Mindenhall v. Brown, 7 Vet. App. 271 (1994).  

In this case, the Board finds that the record does not contain clear evidence to the contrary to rebut the presumption of regularity.  The U.S. Court of Appeals for Veterans Claims (Court) has held that the statement of a claimant, standing alone, is not the type of clear evidence to the contrary which is sufficient to rebut the presumption of regularity in the administrative process.  See Mason v. Brown, 8 Vet. App. 44, 55 (1995); see also Clemmons v. West, 206 F.3d 1401, 1403 (Fed. Cir. 2000) (noting that "Government officials are presumed to carry out their duties in good faith and proof to the contrary must be almost irrefutable to overcome that presumption.").  Although the appellant may have purportedly signed a statement on April 5, 2012, there is no indication that he actually mailed that response to VA at that time other than his own statements.  The Board must legally presume that, if the appellant mailed his response to VA on April 5, 2012, postal authorities would have delivered it and VA personnel would have processed it accordingly and associated it with the record.  

Although the Board is sympathetic to the appellant, the applicable legal provisions expressly provide a beginning date of December 6, 2011, for the appellant's DEA benefits under the circumstances described above.  There is no legal basis upon which to assign an earlier beginning date under the facts of this case.  The Board is bound by the applicable law and regulations as written.  38 U.S.C.A. § 7104(c) (West 2014); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  No equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress.  Smith v. Derwinski, 2 Vet. App. 429 (1992).







ORDER

Entitlement to a beginning date prior to December 6, 2011, for Chapter 35 Dependents' Educational Assistance (DEA) benefits is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


